FILED
                                               United States Court of Appeals
                   UNITED STATES COURT OF APPEALS      Tenth Circuit

                          FOR THE TENTH CIRCUIT                       April 30, 2019
                          _________________________________
                                                                   Elisabeth A. Shumaker
                                                                       Clerk of Court
    BILLY J. PARKER,

           Plaintiff - Appellant,

    v.                                                   No. 18-1160
                                               (D.C. No. 1:17-CV-01280-CMA)
    COMMISSIONER, SSA,                                    (D. Colo.)

           Defendant - Appellee.
                         _________________________________

                           ORDER AND JUDGMENT *
                           _________________________________

Before HOLMES, BACHARACH, and PHILLIPS, Circuit Judges.
                  _________________________________

         This appeal grew out of a denial of disability insurance benefits and

supplemental security income. The applicant, Mr. Billy Parker, sought

these benefits based on alleged physical and mental impairments. Under

the applicable regulations, the Social Security Administration had to assess

Mr. Parker’s ability to perform work-related activities with his



                                                            
*
               Oral argument would not materially aid our consideration of the
appeal, so we have decided the appeal based on the briefs and appendix.
See Fed. R. App. P. 34(a)(2); Tenth Cir. R. 34.1(G).

     This order and judgment does not constitute binding precedent except
under the doctrines of law of the case, res judicata, and collateral estoppel.
But our order and judgment may be cited for its persuasive value if
otherwise appropriate. See Fed. R. App. P. 32.1(a); Tenth Cir. R. 32.1(A).
 
 

limitations. 1 To help with this assessment, the agency obtained opinions

from two doctors; both said that Mr. Parker would face moderate

limitations when engaging in certain activities. The Social Security

Administration denied benefits, and the district court affirmed.

              The agency appeared to credit both doctors’ opinions, but the

agency’s findings regarding Mr. Parker’s capabilities conflicted with the

doctors’ opinions about his limitations. This conflict might have been

permissible if the agency had explained why it chose to reject the doctors’

opinions, but the agency didn’t supply an explanation. Given the lack of

explanation, we conclude that the district court should have reversed the

agency’s denial of benefits and remanded for reconsideration of what Mr.

Parker could do given his limitations.

1.            The agency obtains medical opinions involving Mr. Parker’s
              mental limitations.

              The agency found that Mr. Parker had both physical and mental

impairments. Here we are focusing on the mental impairments, which

included post-traumatic stress disorder, anxiety disorder, adjustment

disorder with depression, and antisocial personality disorder. Given these

conditions, the agency had to determine what Mr. Parker could still do in a

work setting.


                                                            
1
      The agency refers to this assessment as one involving “residual
functional capacity.” 20 C.F.R. §§ 404.1545(a)(1), 416.945(a)(1).
                                                               2
 
 
 

              To assist with this determination, the agency obtained medical

opinions from Ellen Ryan, M.D. and Donald Degroot, Ph.D. Dr. Ryan

reviewed the pertinent medical records and opined that Mr. Parker had

some moderate limitations in his mental abilities, including in his ability to

accept supervision and interact with coworkers. 2 Dr. Degroot examined

Mr. Parker and opined that he was moderately limited in various mental

activities, including his ability to respond appropriately to usual work

situations and routine changes in his work setting. 3

2.            The agency evaluates the medical opinions and assesses
              Mr. Parker’s capacity.

              After obtaining the two medical opinions, the agency was obligated

to evaluate them in assessing Mr. Parker’s ability to perform work-related

tasks. See SSR 96-8p, 1996 WL 374184, at *7 (July 2, 1996) (evaluating

medical opinions in assessing residual functional capacity); see generally

20 C.F.R. §§ 404.1520(a)(4) & (e), 416.920(a)(4) & (e) (describing the

agency’s obligation to assess a claimant’s residual functional capacity

based on all of the relevant evidence). Because the agency bore the

ultimate responsibility to assess Mr. Parker’s abilities, the agency could

                                                            
2
      Dr. Degroot also opined that Mr. Parker was moderately impaired in
his ability to interact appropriately with supervision and coworkers. But
Mr. Parker does not rely on Dr. Degroot’s opinion as to this impairment.
3
      In addition, Dr. Ryan opined that Mr. Parker had a moderate
limitation in his ability to respond appropriately to changes in a work
setting. But this part of Dr. Ryan’s opinion is not involved in the appeal.
                                                               3
 
 
 

decide whether it agreed or disagreed with the medical opinions. In

carrying out this responsibility, the agency apparently agreed with the two

medical opinions, stating that it gave “significant” weight to Dr. Ryan’s

opinion and “great” weight to Dr. Degroot’s.

      But Mr. Parker questions whether the agency actually incorporated

these medical opinions when assessing his ability to perform work-related

activities. If the agency had decided to omit particular limitations

embodied in the two medical opinions, the agency needed to explain the

omissions. See Chapo v. Astrue, 682 F.3d 1285, 1291 (10th Cir. 2012)

(stating that the agency may dismiss or discount medical opinions but

“must provide specific, legitimate reasons” for doing so (internal quotation

marks omitted)).

3.    We engage in de novo review.

      The issue here is whether the agency applied the correct legal

standards in assessing Mr. Parker’s residual functional capacity. See Mays

v. Colvin, 739 F.3d 569, 571 (10th Cir. 2014) (stating the standard for

review of agency decisions). This issue is a legal one, see Byron v.

Heckler, 742 F.2d 1232, 1235 (10th Cir. 1984), so our review is de novo,




                                      4
 
 
 

see Elder v. Holloway, 510 U.S. 510, 516 (1994) (stating that questions of

law are subject to de novo review).

4.    In assessing Mr. Parker’s mental limitations, the agency failed to
      incorporate the pertinent parts of the two medical opinions.

      We conclude that the agency didn’t incorporate pertinent parts of the

two medical opinions in assessing Mr. Parker’s work-related capabilities.

For example, the agency didn’t incorporate Dr. Ryan’s assessment of

Mr. Parker’s ability to interact with his supervisors and coworkers.

Dr. Ryan had opined (1) that Mr. Parker could not work closely with

supervisors and coworkers and (2) that he could only accept supervision or

relate to coworkers if the contact were infrequent. But the agency

ultimately concluded that Mr. Parker could frequently interact with

supervisors and coworkers.

      A similar discrepancy exists between the agency’s assessment and

Dr. Degroot’s opinion. Dr. Degroot opined that Mr. Parker was moderately

impaired in his abilities to respond appropriately to usual work situations

and to changes in the usual work setting. This impairment, however, was

omitted in the agency’s findings about what Mr. Parker could do despite

his limitations.

      The commissioner points out that the agency rejected Dr. Ryan’s

opinion involving Mr. Parker’s ability to interact with the general public.

According to the commissioner, one can easily infer that the agency had


                                      5
 
 
 

the same reason for rejecting Dr. Ryan’s opinion involving interaction with

supervisors and coworkers. We disagree. In discussing Mr. Parker’s ability

to interact with the general public, the agency pointed to his ability to do

things like go to a dog park with his children and run errands with his

mother. Though these activities could bear on Mr. Parker’s ability to

interact with the public, they do not suggest that he could frequently accept

supervision and interact with coworkers in the face of a contrary medical

opinion. Indeed, we have treated interaction with the public as distinct

from interaction with supervisors or coworkers. Chapo v. Astrue, 682 F.3d

1285, 1290 & n.3 (10th Cir. 2012). We thus conclude that the agency did

not incorporate Dr. Ryan’s opinion that Mr. Parker was moderately limited

in his ability to interact with supervisors and coworkers.

      The commissioner also argues that the agency incorporated

Dr. Degroot’s opinion by finding that Mr. Parker was unable to (1) engage

in work that required complex tasks or instructions or (2) work at a pace

customary for a production line. We have generally held that restricting a

claimant to particular work activities does not adequately account for the

claimant’s mental limitations. See id. at 1290 n.3. On the other hand, we

have held that the agency can sometimes account for mental limitations by

limiting the claimant to particular kinds of work. See Vigil v. Colvin,

805 F.3d 1199, 1203-04 (10th Cir. 2015) . Unless the connection (between

the limitation and the work) is obvious, however, the agency must
                                      6
 
 
 

ordinarily explain how a work-related limitation accounts for mental

limitations reflected in a medical opinion. See id.; Wayland v. Chater,

No. 95-7059, 1996 WL 50459, at *2 (10th Cir. Feb. 7, 1996) (unpublished).

      Here the connection isn’t obvious, and the agency didn’t explain how

its finding would account for Dr. Degroot’s opinion. Indeed, any job would

typically require an ability to respond appropriately to usual work

situations and changes in routine work settings. See SSR 85-15, 1985 WL

56857, at *4 (1985) (“The basic mental demands of competitive,

remunerative, unskilled work include the abilities (on a sustained basis)

. . . to respond appropriately to . . . usual work situations; and to deal with

changes in a routine work setting.”). We thus conclude that the agency’s

findings, restricting the complexity or pace of Mr. Parker’s work, did not

adequately incorporate Dr. Degroot’s opinion involving a moderate

limitation in the ability to respond appropriately to usual work situations

and changes in a work setting.

5.    The agency fails to explain omission of the pertinent limitations
      in the two medical opinions.

      The agency presumably could have disagreed with Dr. Ryan and

Dr. Degroot. But the agency didn’t express any disagreement. The agency

instead said that it gave significant weight to Dr. Ryan’s opinion and great

weight to Dr. Degroot’s. See Part 2, above. Given the discrepancy between

the agency’s assessment of mental capacity and the medical opinions, the


                                       7
 
 
 

agency had an obligation to provide an explanation. See SSR 96-8p, 1996

WL 374184, at *7 (1996) (stating that if the adjudicator’s assessment of

residual functional capacity “conflicts with an opinion from a medical

source, the adjudicator must explain why the opinion was not adopted”).

      The agency adopted other opinions by Dr. Ryan and Dr. Degroot, but

not their opinions involving moderate limitations in the abilities (1) to

interact with supervisors or coworkers or (2) to respond appropriately to

usual work situations or changes in a work setting. The absence of

explanation required the district court to reverse the denial of benefits. See

Haga v. Astrue, 482 F.3d 1205, 1208 (10th Cir. 2007) (holding that the

administrative law judge erred in failing to explain why he had rejected

some of the consulting doctor’s restrictions as to the residual functional

capacity “while appearing to adopt others”).

6.    The presence of substantial evidence does not prevent reversal.

      The commissioner argues that the agency had substantial evidence

for its assessment of Mr. Parker’s limitations. But Mr. Parker has not

questioned the existence of substantial evidence. He argues instead that the

agency legally erred by failing to explain why its assessment of

Mr. Parker’s mental limitations deviated from the two medical opinions. If

Mr. Parker is right about the legal error, we must reverse even if the

agency’s findings are otherwise supported by substantial evidence. Byron

v. Heckler, 742 F.2d 1232, 1234–35 (10th Cir. 1984); see Jensen v.
                                      8
 
 
 

Barnhart, 436 F.3d 1163, 1165 (10th Cir. 2005) (stating that the agency’s

“failure to apply the correct legal standard or to provide this court with a

sufficient basis to determine that appropriate legal principles have been

followed is grounds for reversal” (brackets & internal quotation marks

omitted)) .

7.    The agency’s errors are prejudicial.

      The commissioner contends that even if the agency had erred in

omitting moderate limitations in interacting with supervisors and

coworkers, the error wouldn’t have affected the outcome. For the sake of

argument, we can assume that the commissioner is right. But this

assumption would not have affected the impact of the error involving

limitations in the ability to respond appropriately to usual work situations

and routine changes in his work settings. This error would require reversal

even if the agency’s other errors would have been harmless. We thus

reverse and remand, with instructions to remand for the Social Security

Administration to reconsider its assessment of what Mr. Parker can do

despite his mental limitations.


                                    Entered for the Court



                                    Robert E. Bacharach
                                    Circuit Judge



                                      9